Title: To Thomas Jefferson from John Page, 10 September 1807
From: Page, John
To: Jefferson, Thomas


                        
                            Richmond Sepr. 10th. 1807
                        
                        Pardon my dear Sir, my late acknowledgment of the receipt of your favor covering Mr. Robertson’s commission,
                            which has corrected the error, in the first Commission sent him, as To his Christian name, but that
                            respecting his Sur-name remains; and it had not your signature. I instantly delivered it to his Father, who said that he
                            expected his Son the next day, and that he would advise him to wait on you at Monticello.    As this was the case, I
                            thoughtlessly supposed it would be time enough to acknowledge the receipt of your letter when he should arrive: but he has
                            not arrived yet. I therefore think it proper, to make this apology for not writing sooner.    Accept Mrs. Page’s & my best
                            Wishes for your health & Happiness. I am with great respect and Esteem 
                  dear Sir your obedient Servant
                        
                            John Page
                            
                        
                    